Citation Nr: 0733855	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  99-23 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether a substantive appeal was timely filed to a rating 
decision in October 1998 by the RO, denying service 
connection for high cholesterol, hypertension, a 
gastrointestinal disability to include as an undiagnosed 
illness, a genitourinary disability to include as an 
undiagnosed illness, and a skin disability to include as an 
undiagnosed illness.

2. Entitlement to service connection for fatigue to include 
as an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Richard D. Little, Agent 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1974 to September 1976 and from October 1990 to 
June 1991.  The veteran also had an intervening period of 
unverified service in a reserve component. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 1998, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In a decision, promulgated in October 2003, the Board denied 
the claim of service connection for fatigue to include as an 
undiagnosed illness and dismissed the claims of service 
connection for high cholesterol, hypertension, a 
gastrointestinal disability to include as an undiagnosed 
illness, a genitourinary disability to include as an 
undiagnosed illness, and a skin disability to include as an 
undiagnosed illness.
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an Order, dated in December 2006, the Court vacated and 
remanded the October 2003 Board decision in order to provide 
the veteran's representative with an opportunity to obtain a 
copy of the veteran's claims file, which was not previously 
made available to him.

A copy of the Court's Order and subsequent Judgment of the 
Court, dated in January 2007, are in the claims file.

In August 2007, pursuant to the Court's Order, the Board 
contacted the veteran's representative and asked him if he 
needed a copy of the veteran's claims file and he responded 
that he did not.  As the directive ordered by the Court in 
December 2006 has been completed, no further action to ensure 
compliance with the Court's order is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  



The claim of service connection for fatigue to include as an 
undiagnosed illness is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

FINDINGS OF FACT

1. In a rating decision in October 1998, the RO, in pertinent 
part, denied service connection for high cholesterol, 
hypertension, a gastrointestinal disability to include as an 
undiagnosed illness, a genitourinary disability to include as 
an undiagnosed illness, and a skin disability to include as 
an undiagnosed illness.

2. In correspondence, dated November 25, 1998, the RO 
notified the veteran of the rating decision of October 1998; 
on November 9, 1999, the veteran filed a notice of 
disagreement with the rating decision of October 1998; on 
December 23, 1999, the RO furnished the veteran a statement 
of the case on the claims of service connection for high 
cholesterol, hypertension, a gastrointestinal disability to 
include as an undiagnosed illness, a genitourinary disability 
to include as an undiagnosed illness, and a skin disability 
to include as an undiagnosed illness; the veteran thereafter 
did not file a substantive appeal, following the issuance of 
the statement of the case; on October 15, 2002, the RO 
furnished the veteran a supplemental statement of the case, 
and the veteran did not respond within 60 days. 

CONCLUSION OF LAW

Because the veteran failed to file a substantive appeal to 
the rating decision of October 1998 by the RO, denying 
service connection for high cholesterol, hypertension, a 
gastrointestinal disability to include as an undiagnosed 
illness, a genitourinary disability to include as an 
undiagnosed illness, and a skin disability to include as an 
undiagnosed illness, within one year of VA's mailing notice 
of the decision in November 1998 or within 60 days of VA's 
mailing of the December 1999 statement of the case, or 
respond within 60 days of VA's mailing of the October 2002 
supplemental statement of the case, the Board lacks 
jurisdiction to review the claims.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

On the question of whether a substantive appeal was filed, 
the VCAA does not apply because the VCAA applies to a claim 
for benefits to be paid or furnished to any individual under 
the laws administered by VA to include a claim for 
compensation.  38 U.S.C.A. Chapter 51, §§ 5101, 5102, 5103.  
The filing of a substantive appeal goes to the question of 
the Board's jurisdiction and the question as to timeliness 
shall be determined by the Board under 38 U.S.C.A. Chapter 
71, § 7105(d)(3), a different chapter of Title 38.  In a 
similar case, where there was a question of the application 
of the VCAA to a chapter of Title 38 other than chapter 51, 
the Court held that the notice and duty-to-assist provisions 
of the VCAA apply to Chapter 51 of Title 38 and not to 
Chapter 53 of Title 38.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  By anology to the rationale in Barger, the 
Board concludes VCAA notice does not apply to a question of 
the Board's jurisdiction, which is governed by a chapter of 
Title 38 other than Chapter 51. 

Also, the VCAA notice requirements apply to the five elements 
of a service connection claim, namely, veteran status; 
existence of a disability; a connection between the veteran's 
service and the disability; the degree of disability; and the 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  None of the elements goes to the 
question of the Board's jurisdiction.  

In other words, even if there had been compliance with VCAA 
notice, none of the notice provisions pertain the question of 
the Board's jurisdiction. 

For this reason, the Board also concludes VCAA notice does 
not apply to a question of the Board's jurisdiction. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Filing a Timely Appeal

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  

The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the regional office (RO) or agency of original 
jurisdiction.  38 C.F.R. § 20.202.  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  

The period for filing a substantive appeal may be extended 
for good cause.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  38 C.F.R. 
§ 20.303.



If a claimant has not yet perfected an appeal and VA issues 
an supplemental statement of the case in response to evidence 
received within the one-year period following the mailing 
date of notification of the determination being appealed, 
38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.302(c) require VA 
to afford the claimant at least 60 days from the mailing date 
of the supplemental statement of the case to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.

If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, he is statutorily barred from appealing the RO 
decision.  38 U.S.C.A. § 7105(a) and (d)(3).  

Statement of Facts 

In a rating decision in October 1998, the RO denied service 
connection for high cholesterol, hypertension, a 
gastrointestinal disability to include as an undiagnosed 
illness, a genitourinary disability to include as an 
undiagnosed illness, a skin disability to include as an 
undiagnosed illness, and fatigue to include as undiagnosed 
illnesses.  In correspondence, dated November 25, 1998, the 
RO notified the veteran of the rating decision of October 
1998 and of his procedural and appellate rights.  

In correspondence, received in October 1999, the veteran 
disagreed with the RO's denial of service connection for 
fatigue only.  A written communication from a claimant 
expressing disagreement with an adjudicative determination by 
the RO and a desire to contest the result will constitute a 
notice of disagreement.  If the RO gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201.  
In October 1999, the RO furnished the veteran a statement of 
the case of the claim of service connection for fatigue to 
include as an undiagnosed illness.  In a VA Form 1-9, Appeal 
to Board, received at the RO on November 10, 1999, the 
veteran perfected his appeal of the claim of service 
connection for fatigue to include as an undiagnosed illness.  

In a separate document, received at the RO on November 9, 
1999, the veteran expressed disagreement with the RO's denial 
of service connection for high cholesterol, hypertension, a 
gastrointestinal disability to include as an undiagnosed 
illness, a genitourinary disability to include as an 
undiagnosed illness, and a skin disability to include as an 
undiagnosed illness, and on December 23, 1999, the RO 
furnished the veteran a statement of the case, addressing the 
claims.  

The veteran thereafter did not file a substantive appeal, 
following the issuance of the statement of the case, or 
request an extension of time to file a substantive appeal.  
And on October 15, 2002, the RO furnished the veteran a 
supplemental statement of the case, but the veteran did not 
respond with any additional correspondence within 60 days of 
the issuance of the supplemental statement of the case.   

In March 2003, the RO notified the veteran that his file was 
transferred to the Board for appellate review. 

When the appeal was reviewed by Board in March 2003, the 
Board identified for the first time that no substantive 
appeal had been filed on the claims of service connection for 
high cholesterol, hypertension, a gastrointestinal disability 
to include as an undiagnosed illness, a genitourinary 
disability to include as an undiagnosed illness, and a skin 
disability to include as an undiagnosed illness. 

In a document, dated in March 2003, the Board notified the 
veteran that the Board had determined that it was necessary 
to address a question pertaining to its jurisdictional 
authority to review his case, which was not addressed by the 
RO.  Specifically, the Board was going to consider whether a 
substantive appeal had been filed to the claims of service 
connection for on the claims of service connection for high 
cholesterol, hypertension, a gastrointestinal disability to 
include as an undiagnosed illness, a genitourinary disability 
to include as an undiagnosed illness, and a skin disability 
to include as an undiagnosed illness.  The veteran was 
notified that if a substantive appeal had not been filed, the 
Board may dismiss the appeal.  

The veteran was given the law and regulations, governing the 
Board's jurisdiction as well as the provisions for the filing 
of a substantive appeal and the time limits for filing the 
substantive appeal, citing 38 U.S.C.A. §§ 7105(d)(3) and 7108 
and 38 C.F.R. §§ 20.200, 20.300, 20.302, 20.303, 20.305.  

The veteran was given a summary of the facts, pertaining to 
the notice of the rating decision on appeal (November 25, 
1998), the filing of the notice of disagreement (November 9, 
1999), and the issuance of the statement of the case 
(December 23, 1999).  The veteran was informed that there was 
no record of a request for an extension of time to file a 
substantive appeal or of the filing of the substantive 
appeal.  

The veteran was then given the opportunity to submit an 
argument and evidence and to request a hearing on the 
question of the substantive appeal.  The veteran thereafter 
did not submit an argument or evidence or request a hearing 
before the Board promulgated a decision in October 2003, 
dismissing the appeal of the claims of service connection for 
high cholesterol, hypertension, a gastrointestinal disability 
to include as an undiagnosed illness, a genitourinary 
disability to include as an undiagnosed illness, and a skin 
disability to include as an undiagnosed illness because the 
appeal had not been perfected by the filing of the 
substantive appeal. 

Analysis 

As the veteran was afforded the procedural protections 
regarding the right to notice, the right to submit argument 
and evidence, and the right to a hearing on the question of 
the filing of the substantive appeal, the veteran was not 
prejudiced by the Board addressing for the first time the 
question of the filing of the substantive appeal that had not 
been addressed by the RO.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993), Sutton v. Brown, 9 Vet. App. 553, 569 (1996), 
Marsh v. West, 11 Vet. App. 468, 471 (1998).  




The record shows that after the issuance of the statement of 
the case on December 23, 1999, the veteran had 60 days to 
perfect the appeal of the claims by submitting a substantive 
appeal as the remainder of the one-year period after the 
mailing of notice of the initial determination on November 
25, 1998, had expired on November 25, 1999.  The veteran did 
not submit any correspondence within the 60 day period. Also, 
the veteran did not request an extension of time for filing 
the substantive appeal.  And the veteran did not respond to 
the supplemental statement of the case, dated in October 
2002.  

The veteran argues that the VA Form 1-9 filed in November 
1999, even though it preceded the statement of the case, acts 
as a jurisdictional-conferring substantive appeal on the 
claims of service connection for high cholesterol, 
hypertension, a gastrointestinal disability to include as an 
undiagnosed illness, a genitourinary disability to include as 
an undiagnosed illness, and a skin disability to include as 
an undiagnosed illness, citing Archbold v. Brown, 9 Vet. App. 
124 (1996).  

In Archbold, where the appellant did not receive a statement 
of the case, the Court held that a timely statement from the 
appellant contained information that met the requirements of 
a substantive appeal and that the veteran's statement was 
accepted by the Board as the substantive appeal. 

The facts in this case are clearly distinguishable from the 
facts in Archbold.  It is well established that there can be 
only one valid notice of disagreement to a particular claim.  
The record shows that before the veteran filed the VA Form 1-
9 filed in November 1999, which perfected the appeal of the 
claim of service connection for fatigue to include as an 
undiagnosed illness, the veteran had already filed in 
November 1999 a separate notice of disagreement to the claims 
of service connection for high cholesterol, hypertension, a 
gastrointestinal disability to include as an undiagnosed 
illness, a genitourinary disability to include as an 
undiagnosed illness, and a skin disability to include as an 
undiagnosed illness.  So that the language in the VA Form 1-9 
filed in November 1999 in which the veteran expressed 
disagreement with the denial of service connection for the 
other disabilities was surplusage.  

Moreover, the RO issued a statement of the case on the claims 
in December 1999 to which the veteran did not respond with a 
substantive appeal.  Also unlike Archbold, the Board did not 
accept the veteran's statement as a substantive appeal as the 
Board notified the veteran of its concern about whether or 
not there was a jurisdictional-conferring substantive appeal 
as previously discussed.  For these reasons, both factually 
and legally, the veteran's argument lacks merit. 

As the veteran has not produced any evidence to establish 
that he had filed a substantive appeal, following the 
issuance of the statement of the case in December 1999, 
addressing the claims of service connection for high 
cholesterol, hypertension, a gastrointestinal disability to 
include as an undiagnosed illness, a genitourinary disability 
to include as an undiagnosed illness, and a skin disability 
to include as an undiagnosed illness, and as the record shows 
that a substantive appeal was not filed, that a request for 
an extension of time to file a substantive appeal was not 
made, and that there was no response by the veteran to the 
supplemental statement of the case in October 2002 that could 
be recognized as a substantive appeal, the Board lacks 
appellate jurisdiction to review the claims.  Roy v. Brown, 
5 Vet. App. 554 (1993) (The Court held that the appellant was 
statutorily barred from appealing the RO decision because he 
did not timely file a substantive appeal.).  Therefore, the 
claims must be dismissed as the appeal was not perfected. 


ORDER

As the Board lacks appellate jurisdiction, the claims of 
service connection for high cholesterol, hypertension, a 
gastrointestinal disability to include as an undiagnosed 
illness, a genitourinary disability to include as an 
undiagnosed illness, and a skin disability to include as an 
undiagnosed illness are dismissed.  



REMAND 

On the claim of service connection for fatigue to include as 
an undiagnosed illness, as no document meets the requirements 
of VCAA notice, the claim is remanded for the following 
action. 

1. Ensure VCAA compliance under 
38 U.S.C.A. §§ 5103, and 5103A and 38 
C.F.R. § 3.159 with the specificity 
requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain 
evidence and the type evidence to 
substantiate the claim); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim to 
include the provision for an effect date 
and the degree of disability assignable).

2. After the procedural development has 
been completed, adjudicate the claim.  If 
the benefit remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


